Lumpkin, J.
In an action brought by a laborer who had been engaged in digging a ditch for laying a sewer, the plaintiff contended that he was injured by reason of the fall of a scaffold erected over the place where he was at work, and on which it was his duty to throw dirt from the bottom of the ditch, in order that it might be thrown to another point *441by a laborer on the platform; that the platform, which was constructed under the direction of the master or his alter ego, was negligently constructed, nails of insufficient size being used for that purpose; and that this was known to the master, or should have been known by the use of ordinary care, and was not known -to the plaintiff, who did not have equal opportunity with the master for knowing it, and could not discover it by the use of ordinary care. There was no complaint of any ruling of law made by the court during the trial; and the evidence being sufficient to support the verdict found for the plaintiff, there was no error in overruling a motion for a new trial.
Submitted November 13, 1908.
Decided April 16, 1909.
Action for damages. Before Judge Ellis. Eulton superior court. March 21, 1908.
Dodd & Dodd and O. F. Dodd, for plaintiffs in error.
James L. Key, contra.

Judgment affirmed.


All the Justices concur.